UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7832



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAURICE EDGAR MCKENZIE,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (CA-01-4700-9; CR-97-32)


Submitted: April 20, 2006                   Decided: April 25, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maurice Edgar McKenzie, Appellant Pro Se. Robert Hayden Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Maurice Edgar McKenzie seeks to appeal the district

court’s order denying relief on his motion for reconsideration of

the denial of his 28 U.S.C. § 2255 (2000) motion.    The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).     We have independently

reviewed the record and conclude that McKenzie has not made the

requisite showing.   Accordingly, we deny McKenzie’s motion for a

certificate of appealability and dismiss the appeal.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           DISMISSED




                               - 2 -